      Case 17-13981           Doc 25         Filed 04/17/20 Entered 04/17/20 16:36:49        Desc Main
                                               Document     Page 1 of 5
                              UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


  IN RE:
                                                               Case No.: 17-13981
            Beverly Jackson                                    Chapter: 13
                                                               Hearing Date: 4/29/2020

                                                   Debtor(s)   Judge Deborah L. Thorne


                                                NOTICE OF MOTION

TO:    Marilyn O Marshall, Chapter 13 Trustee, 224 South Michigan Ste 800, Chicago, IL 60604 by electronic
       notice through ECF
       Beverly Jackson, Debtor(s), 3426 W. 136th Street, Robbins, IL 60472
       David M. Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
       through ECF

           PLEASE TAKE NOTICE that on 4/29/2020, at 1:30PM, or as soon thereafter as counsel may be
  heard, I shall appear before the Honorable Judge Deborah L. Thorne, Bankruptcy Judge, in the courtroom
  usually occupied by him/her at the Everett McKinley Dirksen Building, 219 South Dearborn, Chicago,
  Illinois, room 613, or before any other Bankruptcy Judge who may be sitting in his/her place and stead,
  and shall then and there present this Motion of the undersigned, a copy of which is attached hereto and
  herewith served upon you, and shall pray for the entry of an Order in compliance therewith, at which time
  you may appear if you so desire.
            A party who objects to this motion and wants it called must file a Notice of Objection no
  later than two (2) business days before the presentment date. If a Notice of Objection is timely filed,
  the motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
  may grant the motion without a hearing before the date of presentment.

                                                 PROOF OF SERVICE

           The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
  the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
  notice on April 17, 2020 and as to the debtor by causing same to be mailed in a properly addressed
  envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM
  on April 17, 2020.
                                                                       /s/ Peter C. Bastianen
                                                                       Attorney for Movant

  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Brenda Ann Likavec ARDC#6330036
  Karl V. Meyer ARDC#6220397
  Grant W. Simmons ARDC#6330446
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  14-19-10754
  NOTE: This law firm is a debt collector.
  Case 17-13981             Doc 25         Filed 04/17/20 Entered 04/17/20 16:36:49         Desc Main
                                             Document     Page 2 of 5


                                           CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on April 17, 2020 and as to the debtor by causing same to be
mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on April 17, 2020.
  Marilyn O Marshall, Chapter 13 Trustee, 224 South Michigan Ste 800, Chicago, IL 60604 by electronic
  notice through ECF
  Beverly Jackson, Debtor(s), 3426 W. 136th Street, Robbins, IL 60472
  David M. Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
  through ECF




                                                                   /s/ Peter C. Bastianen
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-19-10754


NOTE: This law firm is a debt collector.
  Case 17-13981          Doc 25
                          Filed 04/17/20 Entered 04/17/20 16:36:49 Desc Main
                            Document     Page 3 of 5
                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:
                                                    Case No.: 17-13981
        Beverly Jackson                             Chapter: 13
                                                    Hearing Date: 4/29/2020

                                       Debtor(s)    Judge Deborah L. Thorne


                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY



       NOW COMES Wells Fargo Bank, N.A., (hereinafter "Movant"), by and through its
attorneys, Codilis & Associates, P.C., and moves this Honorable Court pursuant to 11 U.S.C.
§362(d) for an Order granting Movant relief from the automatic stay and in support thereof states
as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.      On 05/03/2017; this bankruptcy was filed;


       3.      Movant claims a valid security interest in the property commonly known as 3205
Hendricks Road, Robbins, IL 60472 pursuant to a note and mortgage executed by Edward
Collins who is now deceased;

       4.      The Debtor may have interest in the Subject Property by virtue of being an heir of
Edward Collins;

       5.      The estimated payoff balance due to Movant herein account of said indebtedness
as of 04/02/2020 is in the amount of $25,309.21


       6.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 5/3/2017;

       7.      The Voluntary Petition, Schedules, and Chapter 13 Plan herein do not provide for
this debt or property;
  Case 17-13981         Doc 25  Filed 04/17/20 Entered 04/17/20 16:36:49 Desc Main
                                  Document       Page 4 of 5
       8.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:


                   a)    Debtor did not sign the note or the mortgage;
                   b)    Debtor’s Chapter 13 Plan does not provide for the Subject Property or
                         payment of the debt;
                   c)    Debtor is a named Party-Defendant in Movant’s foreclosure proceeding
                         because he/she may have inherited an interest in the Subject Property as
                         an heir of the deceased mortgagors Edward Collins, so stay relief is
                         required in order for Movant to proceed in state court;
                   d)    As of 04/02/2020, the Debtor(s) is/are past due for the 8/1/2019
                         payment, and all amounts coming due since that date. Any payments
                         received after this date may not be reflected in this default;
                   e)    As of 04/02/2020, the total post-petition default through and including
                         4/1/2020, is $4,955.19. Any payments received after this date may not
                         be reflected in this default.
                   f)    On 05/01/2020, the default will increase and will continue to increase as
                         additional amounts become due;
                   g)    Movant is not adequately protected;
                   h)    The Subject Property is not necessary for Debtor’s effective
                         reorganization;


       9.      This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order;


       10.     Edward Collins, who is now deceased, executed a promissory note secured by a
mortgage or deed of trust. The promissory note is either made payable to Creditor or has been
duly indorsed. Creditor, directly or through an agent, has possession of the promissory note.
Creditor is the original mortgagee or beneficiary or the assignee of the mortgage or deed of trust;
  Case 17-13981             Doc 25
                           Filed 04/17/20 Entered 04/17/20 16:36:49 Desc Main
                             Document      Page 5 of 5
         WHEREFORE, Wells Fargo Bank, N.A. prays this Court enter an Order pursuant to 11
U.S.C. Section 362(d) modifying the automatic stay as to Movant, and for such other and further
relief as this Court may deem just and proper.
         Dated this April 17, 2020.
                                                      Respectfully Submitted,

                                                      Codilis & Associates, P.C.


                                                      By: /s/ Peter C. Bastianen

                                                      Berton J. Maley ARDC#6209399
                                                      Rachael A. Stokas ARDC#6276349
                                                      Peter C. Bastianen ARDC#6244346
                                                      Joel P. Fonferko ARDC#6276490
                                                      Brenda Ann Likavec ARDC#6330036
                                                      Karl V. Meyer ARDC#6220397
                                                      Grant W. Simmons ARDC#6330446
                                                      Codilis & Associates, P.C.
                                                      15W030 North Frontage Road, Suite 100
                                                      Burr Ridge, IL 60527
                                                      (630) 794-5300
                                                      14-19-10754


NOTE: This law firm is a debt collector.
